Citation Nr: 1530476	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  11-32 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to a disability rating in excess of 50 percent for service-connected depressive disorder, not otherwise specified.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Veteran served on active duty in the military from June 1977 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2003 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In the June 2003 rating decision, the RO denied service connection for diabetes mellitus.  While the Veteran perfected a timely appeal of that decision, he subsequently withdrew the appeal in an April 2007 statement.  However, in June and December 2004, the Veteran submitted statements asserting that, within one year of discharge from active service, the Army National Guard found him disqualified for further service based on an examination that showed elevated glucose levels.  The Veteran's statements have been accepted as new and material evidence in support of the diabetes claim, as they were not of record at the time of the June 2003 rating decision and also relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156(b) (2014).  Therefore, the June 2003 rating decision did not become final as to the diabetes claim and is considered the rating decision from which the current appeal (as to that claim) stems.  See September 2013 Board decision.  

In the February 2010 rating decision, the RO denied a rating in excess of 30 percent for service-connected depressive disorder, NOS, and entitlement to TDIU.  

In October 2011, the RO awarded an increased 50 percent rating for service-connected depressive disorder, NOS, effective June 3, 2009 - the date of receipt of his increased rating claim.  While the RO awarded a higher rating, the Veteran did not withdraw his appeal, and, because he is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for depressive disorder remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2013, the Board remanded the claims on appeal for additional evidentiary development to the RO.  Unfortunately, as discussed in detail below, the Board finds that there not been substantial compliance with the September 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the appeal is, again, REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. 268 (1998).

As relevant, in September 2013, the Board remanded this appeal for additional evidentiary development, to include obtaining: all records concerning the Veteran's service in the North Carolina Army National Guard, outstanding VA treatment records dated from June 2010 forward, the Veteran's records from the Social Security Administration (SSA), and the Veteran's vocational rehabilitation records.  

While the April 2015 supplemental statement of the case (SSOC) reflects that all requested development was conducted, the Board's review of the claims file reveals that the Veteran's National Guard records and vocational rehabilitation records are not associated with the claims files located on VBMS or Virtual VA.  

With respect to the Veteran's National Guard records, review of the VBMS claims file reveals that the AOJ sent a Personnel Information Exchange System (PIES) request for these records to the NPRC at Code "99" in July 2014.  While the AOJ uploaded additional/duplicate service treatment records following this request, all of the records are dated during the Veteran's period of active duty service.  In this regard, the Board notes that no response was received from Code 99 and the AOJ did not submit any follow-up requests to the NPRC or the VA Records Management Center (RMC) in St. Louis, Missouri, the North Carolina Army National Guard, the North Carolina Adjutant General's Office, or the Army's Human Resources Command (HRC) in St. Louis, Missouri, as specifically directed by the Board.  See September 2013 remand.  

With respect to the Vocational Rehabilitation records, there is no indication that any action or requests were conducted to obtain these records following the September 2013 remand.  

Because the evidentiary record does not contain the Veteran's National Guard records or his vocational rehabilitation records and the AOJ has not exhausted all efforts to obtain this evidence, the Board finds there was not substantial compliance with the September 2013 Remand directives, thereby necessitating another remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records concerning the Veteran's service in the North Carolina Army National Guard, including especially any medical examination reports in anticipation of that service, as the Veteran has indicated that he was "turned down" by the National Guard at Charlotte and Roanoke Rapids, North Carolina, because of elevated glucose levels within one year of his separation from active duty service in April 1993.  See December 2004 Veteran statement.  

Requests for these records should be submitted to the appropriate entity, including the VA Records Management Center (RMC) in St. Louis, Missouri, the North Carolina Army National Guard, the North Carolina Adjutant General's Office, and the Army's Human Resources Command (HRC) in St. Louis, Missouri, and/or any other appropriate entity deemed appropriate. 

If the AOJ is unable to obtain the Veteran's National Guard records, all requests for the records must be documented in the claims file, including any negative responses received.  A formal finding of unavailability must be issued and the Veteran must be notified of the RO's inability to obtain these records.  38 C.F.R. § 3.159(c)(2) and (e)(1).  

2. Obtain the Veteran's vocational rehabilitation records and associate them with the claims file.  

All efforts to obtain identified records must be fully documented in the file.  If such records are not found, a formal finding of unavailability must be issued and the Veteran should be notified.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued an SSOC, with an appropriate period of time allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




